Exhibit PRESS RELEASE White River Capital, Inc. www.WhiteRiverCap.com (AMEX: RVR) Contact: Mark R. Ruh President & Chief Operating Officer Martin J. Szumski Chief Financial Officer Address: 1445 Brookville Way Suite I Indianapolis, IN 46239 1445 Brookville Way Suite I Indianapolis, IN 46239 Phone: (317) 806-2166 x 6468 (858) 759-6057 April 29, 2008 WHITE RIVER CAPITAL, INC. ANNOUNCES RESULTS FOR THE FIRST QUARTER 2008 · Net Income for the First Quarter of 2008 Totaled $3.7 million · Book Value per Share $29.60; Tangible Book Value per Share $20.67 Indianapolis, Indiana White River Capital, Inc. (AMEX: RVR) (“White River”) today announced net income for the first quarter 2008 was $3.7 million ($0.95 per diluted share) compared to fourth quarter 2007 net income of $1.6 million ($0.42 per diluted share) and first quarter 2007 net income of $7.0 million ($1.78 per diluted share). The results for the first quarter of 2008 are due to the following: o $2.0 million of earnings from operations contributed by the Coastal Credit LLC (“Coastal Credit”) subsidiary, o $4.5 million of earnings from operations contributed by the Union Acceptance Company LLC (“UAC”) subsidiary, o $0.6 million of operating expenses at the holding company, and an income tax expense of $2.1 million. - 1 - Mark Ruh, President and Chief Operating Officer, stated, "White River had an excellent first quarter in a difficult economic environment. Delinquency and charge-off trends were favorable for both the Coastal Credit and UAC portfolios. Coastal Credit’s net charge offs decreased during the first quarter while 30+ day delinquency continued to decrease to 3.8% at March 31, 2008 compared to 4.1% at December 31, 2007 and 4.3% at September 30, 2007. Coastal Credit’s allowance for loan losses to total loans was 7.02% on March 31, 2008 compared to 7.04% on December 31, 2007 and 6.28% on September 30, 2007. While we remain cautious, we believe Coastal Credit is well reserved for the current economic environment.” Mr. Ruh continued, “The UAC portfolio continues to liquidate as expected and net portfolio recoveries have continued for fourteen straight months. The $7.3 million balance of the UAC portfolio remaining on March 31 represents only 0.1% of $5.66 billion in originally securitized receivables and we project less than $1 million of receivables remaining by December 31, 2008.” Martin Szumski, Chief Financial Officer, commented, "White River now has equity of $114.5 million and tangible equity is now $80.0 million.These values translate into a book value per share of $29.60 and a tangible book value per share of $20.67. Our tangible equity is now 63.2% of tangible assets. Our reserve coverage, strong capital position and $26.8 million of borrowing availability position us to take advantage of growth opportunities as they arise.” ACCRETION AND OTHER INTEREST Accretion and other interest decreased to $3.6 million compared to $10.3 million for the first quarters of 2008 and 2007, respectively. Accretion and other interest decreased during these periods due to the reduction of UAC’s recognition of accretion income associated with its shrinking portfolio. PROVISION FOR ESTIMATED CREDIT LOSSES The provision for estimated credit losses was $1.2 million compared to $0.6 million for the quarters ended March 31, 2008 and 2007, respectively. The following table documents the quarterly provision and allowance for loan losses at Coastal Credit: Quarterly Provision (in millions) Allowance for Loan Losses 1st Quarter 2008 $1.6 7.02% 4th Quarter 2007 $3.2 7.04% 3rd Quarter 2007 $2.0 6.28% 2nd Quarter 2007 $1.7 5.84% 1st Quarter 2007 $1.4 5.97% This provision for estimated credit losses at Coastal Credit reflects management’s assessment of the reserves necessary for the current credit environment given the decrease in net charge-offs during the quarter. - 2 - The recovery at UAC for the first quarter of 2008 was $0.4 million compared to a recovery for the first quarter of 2007 of $0.8 million, respectively. The decrease in recovery reflects the shrinking UAC portfolio and the reserves necessary during the portfolio liquidation. INCOME TAX EXPENSE White
